Citation Nr: 0825836	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-21 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to September 
1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent disability rating 
for PTSD, effective July 27, 2005.  By a May 2006 statement 
of the case, the RO increased the disability rating for the 
veteran's PTSD from 10 to 30 percent disabling, effective 
July 27, 2005.  However, as that grant does not represent a 
total grant of benefits sought on appeal, this claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).


FINDING OF FACT

Since July 27, 2005, the veteran's PTSD has been productive 
of no more than occupational and social impairment with 
occasional decrease in work efficiency with intermittent 
inability to perform occupational tasks with depression, 
anxiety, sleep impairment, suspiciousness, weekly panic 
attacks, and mild memory loss, but with otherwise 
satisfactory routine behavior, self-care, and normal 
conversation.


CONCLUSION OF LAW

The criteria for a disability initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.125-
4.130, Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

The veteran's PTSD has been rated as 30 percent disabling 
under DC 9411.  Under DC 9411, a 30 percent disability rating 
is warranted where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A maximum 100 percent rating is warranted where there is 
total occupational or social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Treatment records dated from July 2004 to April 2005 show 
various PTSD symptoms, including an exaggerated startle 
response, intrusive thoughts, flashbacks, sleep disturbance, 
nightmares, irritability, anxiousness, anger, and problems 
with concentration and memory.  He denied experiencing 
auditory and visual hallucinations, and denied experiencing 
suicidal or homicidal ideations.  

On private psychiatric evaluation in August 2005, the veteran 
reported experiencing stress related to experiences while 
stationed at the DMZ in Korea and a motor vehicle accident in 
which he was involved in 1990, during his period of active 
service.  Another area which caused him significant stress 
was his wife's health, which took a lot of his attention.  He 
stated that the accident had caused him and his daughter 
considerable psychological trauma.  He described recalling 
the event in nightmares which occurred frequently, and which 
were accompanied by abnormal REM sleep involving slashing and 
fighting in his sleep.  He estimated that on average he got 
between two and four hours of sleep per night.  He described 
avoidant behavior related to avoiding driving over bridges 
similar to those present in the DMZ in Korea which often 
contained mines.  He additionally stated that he made efforts 
to avoid thinking about his past experiences.  Finally, the 
veteran reported current symptoms including chronic, 
persistent, severe insomnia, irritability, and difficulty 
concentrating.

Mental status examination revealed a severely depressed and 
anxious mood with a somewhat labile affect.  The veteran was 
noted to be hypervigilant, with increased psychomotor 
activity.  His thought process was determined to be coherent, 
logical, and goal directed.  His intelligence was estimated 
to be above average.  He denied experiencing suicidal or 
homicidal ideations.  His insight and judgment were 
determined to be intact.

With regard to his social history, the veteran described 
markedly diminished interest in activities, and described 
feelings of detachment from others.  The veteran admitted to 
excessive drinking of alcohol, but stated that it had never 
caused him any severe problems.

With regard to his occupational history, the veteran reported 
that over the past several years his job performance had 
deteriorated significantly.  He stated that in the past he 
had been a top performer and was now having problems in that 
area.  

Based upon the above, the veteran was diagnosed with PTSD 
that was felt to be severely disabling.  A GAF of 40 was 
assigned.

The veteran underwent VA examination in October 2005.  At the 
time of the examination, the veteran reported experiencing 
nightmares related to the 1990 motor vehicle accident, an 
average of four times per week.  During the nightmares, he 
heard people yelling, and tried to help his daughter but 
could not move.  He awakened very distraught and could not 
get back to sleep for a while.  He estimated that he got 
about two to three hours of sleep per night.  He additionally 
reported experiencing recurrent depressing thoughts and 
conversations related to this accident.  He tried to avoid 
situations that remind him of the accident, such as getting 
in heavy traffic, and stated that he made his wife drive over 
bridges.  He described hypervigilant behavior related to 
traffic, and described getting very angry over trivial 
matters and getting frustrated very easily.  

Mental status examination revealed a somewhat anxious affect.  
There was no evidence of any impairment in thought process or 
ability to communicate.  His speech was spontaneous, 
coherent, and relevant.  There was no blocking or slowing of 
his speech, and it was not circumstantial.  There was no 
history or evidence of hallucinations or delusions, aside 
from occasionally hearing screams.  He denied a history of 
anxiety or panic attacks.  He stated that he had 
theoretically had suicidal and homicidal thoughts in the 
past, but had never had any plans to act on them.  His short- 
and long-term memory were determined to be intact.

With regard to his social history, the veteran stated that he 
had been married twice, and had been married to his current 
wife for 21 years.  He had four children and many 
grandchildren.  He stated that he helped with household 
chores, as his wife had some physical problems.  With regard 
to social interaction, the veteran reported that he was 
distant and isolated as compared to before the accident.  He 
stated that he was not as outgoing as he used to be, and had 
difficulty showing affection toward his family members since 
the accident.  However, the veteran stated that he saw some 
of his grandchildren on a daily basis, as they lived next 
door, and they ate together frequently.  With regard to 
hobbies, the veteran stated that he went fishing once per 
month with a friend of his grandchildren.  He also stated 
that he and his wife played cards with friends once or twice 
per month.  He also described a hobby related to classic 
cars, and stated that he occasionally went to car shows.  He 
also described spending time on the computer, keeping in 
touch with friends from the military via email.  

With regard to his occupational history, the veteran reported 
that he had been working as a sales representative since his 
retirement from the military.  He stated that he had been 
working on average 60 to 65 hours per week since 1997.

Based upon the above, the examiner determined that the most 
appropriate diagnosis for the veteran was PTSD.  Based upon 
the veteran's current symptoms, the examiner determined that 
the veteran was able to carry on his daily life in a 
generally adequate manner.  Specifically, he had been able to 
establish and maintain social and work relationships, working 
approximately 60 to 65 hours per week.  A GAF score of 75 was 
assigned.

Treatment records dated from October 2005 to April 2006 show 
various PTSD symptoms, including an exaggerated startle 
response, intrusive thoughts, flashbacks, sleep disturbance, 
nightmares, irritability, anxiousness, and anger.  He denied 
experiencing auditory and visual hallucinations, and denied 
experiencing suicidal or homicidal ideations.  The records 
also show that the veteran's PTSD was exacerbated by his 
wife's illness, and his diagnosis of prostate cancer.

In his January 2006 notice of disagreement, the veteran 
stated that Dr. James Ireland had found his PTSD to be 
chronic and severe, with a GAF of 40, which the veteran felt 
entitled him to a higher disability rating.  He stated that 
Dr. Ireland's evaluation was already of record.  That is the 
August 2005 psychiatric assessment discussed above.  In July 
2006, the RO requested that the veteran authorize the release 
of additional treatment records from Dr. Ireland.  The 
veteran did not respond to that request.  Based upon the 
veteran's lack of response to the July 2006 letter, and his 
statement in January 2006 that Dr. Ireland's assessment was 
already of record, it does not appear that the veteran has 
received any additional private treatment for his PTSD, 
following the August 2005 assessment.  The duty to assist is 
not a one-way street.  If a veteran wishes help in developing 
his claim, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).

The VA examiner assigned a GAF score of 75.  Other treatment 
records dated from July 2004 to April 2006 reflect GAF scores 
of 40, and most recently of 60.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 
43186 (1995).

Under DSM-IV, a GAF score of 70 suggests that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
a family argument), and that there is no more than slight 
impairment in social, occupational, or school functioning 
(e.g., occasionally falling behind in schoolwork).  GAF 
scores of 60 generally reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).  Finally, a GAF score of 40 reflects serious 
symptoms (suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

While the veteran has indicated that he is frequently 
irritable and has difficulty controlling his outbursts of 
anger, and that he has had difficulty showing affection to 
his family members, it appears that despite these symptoms, 
he does not always interpersonally isolate himself.  Rather, 
the veteran has reported that he has a stable relationship 
with his wife, and good relationships with his children and 
many grandchildren.  In addition, the veteran has a friend 
with whom he fishes, and friends with whom he and his wife 
play cards.  Additionally, the veteran has reported that he 
occasionally attends car shows.  Thus, while the veteran is 
often irritable and has difficulty controlling his temper, it 
appears that despite these difficulties he has significant 
social contacts and social activities.

Additionally, while the veteran has reported difficulty with 
productivity at his job, it appears that he has successfully 
been able to maintain his job in sales, working 60 to 65 
hours per week, on average.  Nevertheless, the veteran has 
indicated that he has consistently had difficulty controlling 
his temper, experiences recurrent memories of the motor 
vehicle accident, and has difficulty with sleep as a result 
of accident-related nightmares.  The Board finds that his 
symptoms overall appear to be in the category of mild to 
moderate.  In addressing the low GAF score of 40 assigned in 
August 2005, the Board finds that this score does not match 
the veteran's better avocational and social functioning and 
is not consistent with the narrative description of 
symptomatology provided by that examiner.

In any event, the emphasis in psychiatric ratings is not 
solely on social impairment, but rather includes an 
evaluation of how the mental disorder interferes with the 
ability to work.  38 C.F.R. § 4.126 (2007).  Here, the 
veteran has continued to be involved in occupational and 
social pursuits, and the October 2005 VA examiner found that 
his social, family, and avocational functioning was good in 
spite of his PTSD.  There is no indication that the veteran's 
psychiatric disability overall has interfered with his 
ability to work beyond that contemplated by the 30 percent 
rating criteria.  Based upon the veteran's symptoms overall, 
the Board finds that the severity of the veteran's PTSD 
overall appears to be in the category of mild to moderate.  
Additionally, there is no evidence of a disorder in thought 
process or content, or of psychotic symptoms.  Nor has he 
been shown to have panic attacks more than once per week; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty understanding complex commands; impairment of 
memory; impaired judgment; or impaired abstract thinking.  
PTSD of a mild to moderate disability warrants a 30 percent 
disability rating but no more.  The veteran does not show the 
type of symptomatology that would warrant a higher rating of 
50 percent.  Therefore, the Board finds that his disability 
more nearly approximates the criteria for a 30 percent 
rating.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  However, since July 27, 
2005, when service connection became effective, the evidence 
as a whole has demonstrated occupational and social 
impairment with occasional reduced reliability and 
productivity due to various symptoms, as required for a 30 
percent rating, but no more, under DC 9411.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



Duties to Notify and Assist

The veteran's claim for an increased initial rating for his 
PTSD arises from his disagreement with the initial evaluation 
assigned following the grant of service connection.  Once 
service connection is granted, the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Accordingly, the Board finds that VA satisfied its 
duties to notify the veteran in this case.

As to VA's duty to assist, VA afforded the veteran a VA 
examination in October 2005.  The veteran has not reported 
receiving any VA or private treatment for PTSD aside from 
that which is already of record.  All pertinent treatment 
records have been associated with the claims file.  In 
addition, the veteran was offered the opportunity to testify 
before the Board, but declined such offer.  Based upon the 
above, the Board finds that VA has satisfied its duty to 
assist and that no additional assistance is required.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

An initial rating higher than 30 percent for PTSD is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


